      Case 3:17-cv-03190-X Document 36 Filed 02/03/21   Page 1 of 1 PageID 173



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 UNITED STATES OF AMERICA,               §
 ex rel. GREGORY A.                      §
 MORRISSEY,                              §
                                         §
                Plaintiffs,              §
                                         §
 v.                                      §    Civil Action No. 3:17-CV-03190-X
                                         §
 MCKESSON CORP.,                         §
 NORTHSTAR RX LLC, and                   §
 HEALTH MART SYSTEMS INC.,               §
                                         §
               Defendants.               §

                         ORDER OF PARTIAL DISMISSAL

         The United States of America having consented to Plaintiff’s Dismissal of

Counts I, II, and III of the Amended Complaint, pursuant to 31 U.S.C. § 3730(b)(1),

the Court rules as follows:

         IT IS HEREBY ORDERED that Counts I, II, and III of the Amended

Complaint are DISMISSED WITH PREJUDICE as to the Relator.

         IT IS HEREBY ORDERED that Counts I, II, and III of the Amended

Complaint are hereby DISMISSED WITHOUT PREJUDICE as to the United

States.

         IT IS SO ORDERED this 3rd day of February, 2021.




                                             ____________________________________
                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE
